OPINION — AG — ** TRADE NAME — UNIVERSITIES — USE OF ** WHETHER A STATE UNIVERSITY IN OKLAHOMA MAY, BY RULE OR REGULATION, REQUIRE AN INDIVIDUAL OR FIRM USING THE NAME OF THE INSTITUTION TO PAY A ROYALTY FOR THE USE OF THE NAME DEPENDS UPON THE PECULIAR FACTS ASSOCIATED WITH THE PARTICULAR USE THE UNIVERSITY SEEKS TO REGULATE, AND THE PROPRIETY OF ANY SUCH RULE OR REGULATION CANNOT BE DETERMINED AS A MATTER OF LAW. (CORPORATE NAMES, TRADE NAMES, PALMING OFF, UNFAIR COMPETITION, COLLEGES, PRODUCTS, CONSENT) CITE:  (JAMES B. FRANKS)